DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group II, and the species SEQ ID NO: 768, in the reply filed on June 15, 2021 is acknowledged.  
The traversal is on the ground(s) that basis the claims are related, because, for example, claims directed to a method for manufacturing non-natural, transgenic seed that can be used to produce a crop of transgenic plants with an enhanced trait resulting from expression of stably-integrated, recombinant DNA in a nucleus, wherein the recombinant DNA encodes a. protein having at least 80% amino acid sequence identity to SEQ ID NO:768 or a homolog thereof in Table 2 (Group II; claims 14-18) are clearly related to a claim directed to a method of producing hybrid corn seed that employs hybrid, corn seed from a herbicide tolerant corn plant which also has stably-integrated, recombinant DNA, wherein the recombinant DNA encodes a protein having at least 80% amino acid sequence identity to SEQ ID NO:768 or a homolog thereof in Table 2 (claim 19; Group III). 
This is not found persuasive because while the methods of Groups II and III may be related with respect to a stably-integrated recombinant DNA construct, they are not coextensive, which necessitates different search strategies for the two invention groups. The method of Group III requires the use of a hybrid corn seed from an herbicide tolerant corn plant, which is not required to practice the method of Group II. In contrast, the method of Group II requires the use of a crop plant that produces seed, wherein the seed may be seed from any of the following crop 
The traversal is also on the ground(s) that the species have a relationship in that proteins having at least 80% amino acid sequence identity to SEQ ID NQ:768 or a homolog thereof in Table 2 likely have a similar function are so are structurally and functionally related.
This is not found persuasive because Applicant has not established that the species referred to share both a substantial structural feature and a common use that flows from the substantial structural feature. Applicant may, however, make future amendments to the claim(s) to recite individual species or a grouping of species that are established to share a substantial structural feature as well as a common use that flows from the substantial structural feature.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The title of the invention is not descriptive of the claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The abstract of the disclosure is objected to because it does not indicate that which is new in the art to which the invention pertains.  Correction is required.  See MPEP § 608.01(b). 

Improper Markush Grouping
Claim 14 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  Claim 14 incorporates by reference a recombinant DNA construct of claim 2. The recombinant DNA construct of claim 2 comprises a promoter that is functional in a plant cell and that is operably linked to a DNA segment that encodes a protein having at least 80% amino acid sequence identity to SEQ ID NQ:768 or a homolog thereof in Table 2. The specification in Table 2 lists the amino acid sequences of six different polypeptides that are said to be homologs of SEQ ID NO: 768, but the specification does not otherwise indicate or identify whether any of these six different polypeptides share with SEQ ID NO: 768 any substantial feature(s) and/or any common use or uses that flow from a shared substantial structural feature. In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 is drawn to a method for manufacturing non-natural, transgenic seed that can be used to produce a crop of transgenic plants with an enhanced trait resulting from expression of stably-integrated, recombinant DNA in a nucleus with stably integrated, recombinant. DNA comprising a promoter that is functional in plant cells and that is operably linked to DNA from a plant, bacteria or yeast that encodes a protein having at least 80% amino acid sequence identity to SEQ ID NO:768 or a homolog thereof in Table 2; wherein said plant, cell nucleus is selected by screening a population of transgenic plants that have said recombinant DNA and express said protein for an enhanced trait as compared to control plants that do not have said recombinant DNA in their nuclei; and wherein said enhanced trait is selected from group of enhanced traits consisting of enhanced water use efficiency, enhanced cold tolerance, enhanced heat tolerance, enhanced resistance to salt exposure, enhanced shade tolerance, increased yield, 
(a) screening a population of plants for said enhanced trait and said recombinant DNA, wherein individual plants in said population can exhibit, said trait at a level less than, essentially the same as or greater than the level that said trait is exhibited in control plants which do not express the recombinant DNA,
(b)    selecting from said population one or more plants that exhibit said trait at a level greater than the level that said trait is exhibited in control plants,
(c)    verifying that said recombinant DNA is stably integrated in said selected plants,
(d)    analyzing tissue of said selected plant to determine the production or suppression of a protein having the function of a protein having at least 80% amino acid sequence identity to SEQ ID N0:768; and
(e)    collecting seed from said selected plant.
Claim 15 is drawn to the method of claim 14 wherein plants in said population further comprise DNA expressing a protein that provides tolerance to exposure to an herbicide applied at levels that are lethal to wild type plant cells, and wherein said selecting is effected by treating said population with said herbicide.
Claim 16 is drawn to the method of claim 15 wherein said herbicide comprises a glyphosate, dicamba, or glufosinate compound.
Claim 17 is drawn to the method of claim 14 wherein said selecting is effected by identifying plants with said enhanced trait.
Claim 18 is drawn to the method of claim 15 wherein said seed is corn, soybean, cotton, alfalfa, wheat or rice seed.

With respect to a protein comprising an amino acid sequence having at least 80% amino acid sequence identity to SEQ ID NO: 768, a review of the sequence search identifies one disclosed protein species in addition to SEQ ID NO: 768, SEQ ID NO: 7250. The specification does not describe a function for this protein, or a phenotype (trait(s)) for a plant that comprises a recombinant DNA that encodes this protein.
With respect to a homolog of protein comprising the amino acid sequence of SEQ ID NO: 768, six amino acid sequences are identified Table 2 as being homologs of SEQ ID NO:768, SEQ ID NOs: 20119, 1345, 1404, 7250, 7987 and 6703. The specification does not describe a function for these proteins, or a phenotype (trait(s)) for a plant that comprises a recombinant DNA that encodes these proteins.
With respect to a plant that comprises a plant cell nucleus comprising a stably-integrated, recombinant DNA comprising a promoter that is functional in a plant cell that is operably linked 
With respect to the state of the art regarding the predictability of identifying homologs such as orthologues and paralogues, it was known at the time of filing that methods for the prediction of orthologues and paralogues may fail to correctly identify orthologues and paralogues due to a variety of different factors that include gene duplication, domain shuffling, speciation and database errors. See, for example, Sjolander (Phylogenomic inference of protein molecular function: advances and challenges. Bioinformatics. 2004 Jan 22;20(2):170-9).
Given the breadth of the claims which allow for the selection of plants comprising a stably-integrated, recombinant DNA comprising a promoter that is functional in a plant cell that is operably linked to a DNA segment encoding a protein comprising an amino acid sequence having at least 80% amino acid sequence identity to SEQ ID NO: 768 or a homolog thereof in Table 2, wherein the plants produce seed that produce transgenic plants having an enhanced trait selected from group of enhanced traits consisting of enhanced water use efficiency, enhanced cold tolerance, enhanced heat tolerance, enhanced resistance to salt exposure, enhanced shade tolerance, increased yield, enhanced nitrogen use efficiency, enhanced seed protein and enhanced seed oil, given the limited disclosure of the selection of a single type of plant that comprises a plant cell nucleus comprising a stably-integrated, recombinant DNA comprising a promoter that .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 14 incorporates by reference a recombinant DNA construct of claim 2. The recombinant DNA construct of claim 2 comprises a promoter that is functional in a plant cell and that is operably linked to a DNA segment that encodes a protein having at least 80% amino acid sequence identity to SEQ ID NQ:768 or a homolog thereof in Table 2. Claim 14 is indefinite in its incorporation by reference to a table. See 37 CFR 1.58 Chemical and mathematical formulae and tables, which indicates that:
(a) The specification, including the claims, may contain chemical and mathematical formulae, but shall not contain drawings or flow diagrams. The description portion of the specification may contain tables, but the same tables should not be included in both the drawings and description portion of the specification. Claims may contain tables either if necessary to conform to 35 U.S.C 112 or if otherwise found to be desirable.
(b) Tables that are submitted in electronic form (§§ 1.96(c) and 1.821(c)) must maintain the spatial relationships (e.g., alignment of columns and rows) of the table elements when displayed so as to visually preserve the relational information they convey. Chemical and mathematical formulae must be encoded to maintain the proper positioning of their characters when displayed in order to preserve their intended meaning.
(c) Chemical and mathematical formulae and tables must be presented in compliance with § 1.52(a) and (b),except that chemical and mathematical formulae or tables may be placed in a landscape orientation if they cannot be presented satisfactorily in a portrait orientation. Typewritten characters used in such formulae and tables must be chosen from a block (nonscript) type font or lettering style having capital letters which should be at least 0.422 cm. (0.166 inch) high (e.g., preferably Arial, Times Roman, or Courier with a font size of 12), but may be no smaller than 0.21 cm. (0.08 inch) high (e.g., a font size of 6). A space at least 0.64 cm. (1/4 inch) high should be provided between complex formulae and tables and the text. Tables should have the lines and columns of data closely spaced to conserve space, consistent with a high degree of legibility.

See also MPEP 2173.05(s) Reference to Figure or Tables, which indicates that 
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). 

In the instant case, in order to overcome the rejection, it is suggested that the claim be amended to eliminate the reference to “Table 2”, and to incorporate, if appropriate, the relevant sequence identifiers from Table 2.

Remarks
Claims 14-18 are deemed free of the prior art, given the failure of the prior art to teach or reasonably suggest the selection of a plant that comprises a plant cell nucleus comprising a stably-integrated, recombinant DNA comprising a promoter that is functional in a plant cell that is operably linked to a DNA segment encoding a protein comprising the amino acid sequence of SEQ ID NO: 768, wherein the plant produces seed that produce transgenic plants having an enhanced trait selected from group of enhanced traits consisting of enhanced water use efficiency, enhanced cold tolerance, enhanced heat tolerance, enhanced resistance to salt exposure, enhanced shade tolerance, increased yield, enhanced nitrogen use efficiency, enhanced seed protein and enhanced seed oil. The closest prior art identified is Abad et al. (U.S. Patent Application Publication No. 2007/0294782, published Dec. 20, 2007). However, the prior art differs from the claimed invention at least with respect to the particular encoded BRO1 domain containing protein comprised by the transgenic plant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794.  The examiner can normally be reached on M-R 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA E COLLINS/            Primary Examiner, Art Unit 1662